Citation Nr: 1643527	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-25 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent, prior to November 14, 2011, for service-connected painful scars of the right chest and right lower extremity.

3.  Entitlement to a rating in excess of 20 percent, on and after November 14, 2011, for service-connected painful scars of the right chest, right lower extremity, and face.  

4.  Entitlement to compensable ratings for scars, right chest, scars, right lower extremity, and/or scars, right upper lip and chin, as residuals of fragment wounds.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1972, and is in receipt of the Purple Heart, Bronze Star Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned a 50 percent rating, effective November 10, 2010; granted an increased, 10 percent, rating for a scar, right chest, residuals of fragment wounds, effective November 10, 2010; and denied a compensable rating for a scar, right leg above the knee, residuals of fragment wounds.  This matter further comes before the Board from a September 2012 RO rating decision which denied a compensable rating for scars, right upper lip and chin, residuals of fragment wounds.  Finally, this matter also comes before the Board from a July 2014 RO rating which granted a 70 percent rating for PTSD, effective November 20, 2010; and granted a separate 10 percent rating for painful scars (right chest and right lower extremity), effective November 10, 2010, and a 20 percent rating for painful scars (face, right chest, and right lower extremity), effective November 14, 2011.

By way of history, in an August 1972 rating decision, the RO granted service connection for scars of the right chest, scars of the right leg and knee, and scars of the upper lip and chin, and assigned 0 percent (non-compensable) ratings for each, effective from August 21, 1972.  The RO also noted that a combined 10 percent rating was assigned, effective from August 21, 1972, under VAR 1324 (now 38 C.F.R. 3.324), which allowed for a combined rating of 10 percent based on disability due to multiple service-connected disabilities that are each separately rated as non-compensable.  Thereafter, the RO considered the scar disabilities separately, until the July 2014 RO rating in which the RO essentially combined the scar disabilities and granted a separate 10 percent rating for painful scars of the right chest and right lower extremity, effective November 10, 2010, and a 20 percent rating for painful scars of the face, right chest, and right lower extremity, effective November 14, 2011.  Thus, the issues currently on appeal are as set forth above. 

In June 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims on appeal, remand is required in order to obtain current examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was most recently afforded a VA psychiatric examination in 2012 and scars examinations in 2011 and 2012.  However, due to the testimony of the Veteran at the 2016 Board hearing, an increase in the severity of symptomatology is evidenced - for example, the Veteran testified that he tried to commit suicide in 2014 but the 2012 PTSD examination indicates there were no suicidal thoughts.  With regard to his right chest scar, he testified he had pain and tightness in that area.  With regard to right lower extremity scar, he testified he had pain, numbness, and tightness, which restricted his range of motion.  With regard to his facial scars, he testified he had slivers of metal coming out of his chin (for which he had submitted dental x-rays showing these slivers), numbness in the chin, upper lip, and nose, and discoloration on the nose.  These symptoms were not all present at the 2011 and 2012 examinations.  Accordingly, remand is required for current examinations.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the service-connected scars of the right chest, right lower extremity, and right upper lip and chin.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

4.  After any additional records are associated with the claims file, provide the Veteran an appropriate VA examination to determine the current severity of his service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

